IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-10480
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


DANNY GLEN DAVIS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-235-1-A
                      --------------------
                        December 31, 2002

Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Danny

Glen Davis has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).    Davis

received a copy of counsel’s motion and brief, but has not filed

a response.    Counsel raised a single possible issue for appeal,

the district court’s failure to sentence Davis within the range

found in U.S.S.G. § 7B1.4.   However, we conclude that Davis’

sentence of 24 months’ imprisonment was not in violation of law


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10480
                                 -2-

nor plainly unreasonable.     See United States v. Giddings, 37 F.3d

1091, 1093 (5th Cir. 1994).

     Our review of the brief filed by counsel and of the record

discloses no other nonfrivolous issue for appeal.    Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.